Citation Nr: 1733416	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-10 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to April 25, 2012, in excess of 50 percent from April 25, 2012, and in excess of 70 percent from June 6, 2016.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Sister, Veteran's Daughter


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967, including service in the Republic of Vietnam.  He earned the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2010, January 2014, and June 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In an October 2010 rating decision, the RO granted service connection for PTSD and assigned a 10 percent disability rating, effective July 21, 2010.  The Veteran subsequently filed a notice of disagreement with this initial rating in April 2011, followed by a substantive appeal in April 2012.  During the course of the appeal, in a January 2014 rating decision, the RO increased the Veteran's evaluation to 50 percent, effective April 25, 2012.  In addition, in a June 2016 decision, the RO increased his rating for PTSD to 70 percent effective June 6, 2016.  These staged ratings (10, 50 and 70 percent) do not represent the maximum disability ratings assignable for this disability, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating as reflected on the title page remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

A Board hearing was held in September 2015, where the Veteran testified as to the issue of an increased rating for PTSD and a total disability rating due to individual unemployability; a transcript of which is of record. 

In December 2015, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remand has been accomplished, and the Board may proceed with adjudicating the Veteran's claims currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008). 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  From the entire period on appeal, the evidence demonstrates that the Veteran's PTSD is shown to have been productive of a disability picture involving occupational and social impairment with deficiencies in most areas; gross impairment in thought processes, persistent delusions, danger of hurting himself or others, intermittent inability perform activities of daily living, disorientation to time and place are not shown.  

2.  The evidence of record shows that the Veteran's service-connected disabilities prevent him from obtaining and maintaining a substantially gainful occupation consistent with his educational and occupational background.
 

CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for entitlement to an initial schedular rating of 70 percent, but not higher, for PTSD, are met.  38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §3.102, 4.3, 4.7, 4.130, DC 9411 (2016).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law and Regulations

(A) Increased Rating Legal Criteria

The Veteran initially filed his service connection claim in July 2010; the RO granted service connection for PTSD, assigning a 10 percent evaluation.  Following the Veteran's notice of disagreement, the RO increased his evaluation to 50 percent, effective April 25, 2012, (the date of a social worker's letter) and granted a subsequent increase to 70 percent effective June 6, 2016, (the date of a VA examination).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. §1155; 38 C.F.R. §4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  See 38 C.F.R. §4.3.

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. §4.130, DC 9411.  Under the General Rating Formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; where symptoms are controlled by continuous medication.

A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. §4.130, Diagnostic Code 9411.

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. §4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"- i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  See Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. §4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. §4.126 (a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  See 38 C.F.R. §4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  See 38 C.F.R. §4.2 .

One factor for consideration is the Global Assessment of Functioning (GAF) score, which was a scale, considered prior to the publication of Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition as reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  The American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  See 79 Fed. Reg. 45093 (August 4, 2014).  Nevertheless, when in use, a GAF score of 41 to 50 was meant to indicate serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicated moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 indicated some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.

(B) TDIU Legal Criteria

TDIU is assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. §1155; 38 C.F.R. §3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §3.341 , 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  See 38 C.F.R. §4.16 (a).  For these purposes, disabilities of common etiology are considered a single disability.  Id. 

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16 (a), Van Hoose v. Brown, 4 Vet. App. 361 (1993).

II.  Analysis 

(A) Increased Rating for PTSD

The Veteran served in combat.  He earned the Combat Infantryman Badge, and sustained a gunshot wound to the right (major) arm for which he is service connected.  He submitted a claim for service connection for PTSD in July 2010.  Service connection was granted in October 2010 and he was assigned a 10 percent disability evaluation, effective from July 2010.  He later was assigned a 50 percent evaluation from April 25, 2012, and a 70 percent evaluation, effective June 6, 2016.  For the reasons discussed below, the Board finds that an initial 70 percent rating, but no higher, is warranted for the entire appeal period.

Initially, the Board notes that there is no indication in the record of intermittently illogical, obscure, or irrelevant speech, or neglect of personal appearance and hygiene.

Throughout the appeal period, the Veteran has consistently denied suicidal ideation at the time of his examinations or treatment; however, an August 2013 VA examination report indicates a reported history of suicidal ideation.

There is evidence of focused behaviors, somewhat obsessional in character, including a September 2010 VA examination report that notes the need to keep a daily routine, including loading his vehicle with lawn equipment and taking care of approximately six lawns two to three days per week, returning home to eat lunch, and then working his job at Walmart, returning home in the evening and going straight to sleep.  An August 2013 Vet Center treatment record notes that he reported feeling a constant need to work or stay busy.  The September 2015 Board hearing transcript also notes some obsessive or ritualistic behavior.  Specifically, the Veteran's daughter testified that his behavior is very ritualistic, involving his daily routine at home, making sure everything is in its proper place.

There is also evidence showing panic or depression affecting the ability to function independently, appropriately, and effectively.  A July 2011 Vet Center treatment plan notes symptoms of panic attacks.  He continued to seek treatment through August 2013, with reports of panic attacks more than once a week.  See January 2012, June 2012, November 2012, August 2013 Vet Center Treatment Records, and March and April 2012 Vet Center Licensed Clinical Social Worker (LCSW) Letters.  An April 2012 Vet Center LCSW letter also reports he experiences severe anxiety and depression for days after a situation or trigger occurs, which affects his motivation, mood, and ability to work.  Letters provided by his first wife and stepdaughter in September 2015 report he continues to suffer from anxiety attacks.

Additionally, the evidence shows that he frequently experiences depression, insomnia and vivid nightmares.  The September 2010 VA examination report notes he sees things and people, experiencing intrusive thoughts about his time in Vietnam on a daily basis.  He reported having vivid nightmares at least twice per week.  See September 2010 VA examination report.  Approximately every 1 to 3 months, he reported sleep disturbance and nightmares.  See Vet Center Treatment Records dated July 2010 to August 2013.  In June 2012, he reported difficulty falling asleep when he neglects to take a sleep aid, such as Advil PM, oftentimes awakening five times or more per night.  A September 2012 VA treatment record notes his intrusive memories and severe nightmares occur approximately three to four times per week.  He explained that he is unable to "get out of the dreams" and that they seem real.

He further reported decreased interest in pleasurable activities, and previous feelings of guilt and worthlessness with respect to being a Vietnam Veteran.  An August 2013 VA examination report notes decreased motivation and episodic symptoms associated with depressive disorder, including decreased motivation and energy.  Similarly, a June 2016 VA examiner observed anxiety, depression and flattened affect, resulting in decreased motivation and mood.   Notably, the examiner reported the Veteran's traumatic event resulted in recurrent, involuntary, and intrusive distressing memories, dreams, and marked psychological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event.  

There is also evidence of impaired impulse control.  The September 2010 VA examiner reported the Veteran experienced irritability, especially when he is confronted by triggers of Vietnam, and people of Asian descent.  His LCSW indicated his symptoms remain severe and are manifested by anger, irritability, rage, overreactions and harsh reactions.  See April 2012 LCSW Letter.  He has also been reported to experience exaggerated startle reactions, particularly when he is approached or touched unexpectedly.  In a June 2012 VA treatment record he reported often being irritable and angry about minor issues, and oftentimes shouts at those who make noise while he is working.  He reported hitting his ex-wife, sometimes in the face, if she touched him in the night, and has come close to hitting his daughter.  See June 2012 VA Treatment Record; Letter from Stepdaughter.  Both of his previous wives also reported that they, and those close to him, would have to be particularly cautious about approaching or touching him from behind, in the event that he would turn around and swing, as well as with waking him from his sleep, to avoid being hit.  See Letters from Veteran's First and Second Wives (both received September 2015).  A June 2016 VA examination report notes exaggerated startle response and persistent negative emotional state.

With regard to difficulty adapting to stressful circumstances (including work or a work-like setting), the Veteran has not worked full time since 2010.  A September 2010 VA examination report notes that he experienced difficulty while working at Walmart due to his interactions with people of Asian descent.  He would avoid using the restroom to limit his interactions with people of Asian descent who worked in the nail salon inside Walmart, which would cause him to become highly irritable and anxious.  See September 2010 VA Examination Report.  He testified at his September 2015 Board hearing that he would become aggravated at the sound of individuals speaking Vietnamese.  See Board Hearing Transcript at p.4.  A VA examiner in June 2016 reported that he avoids certain places where Vietnamese people are present, as well as crowded areas.  Throughout the appeal period, he has experienced overwhelming feelings, and anxiety as a result of being around crowds.  See September 2010 VA Examination Report; April 2012 Vet Center LCSW Letter; August 2013 VA Examination Report.  

The Veteran is a meat cutter by trade, and was hired as such by Walmart.  He expressed difficulty with adapting to the changing workforce and responsibilities, with respect to Walmart no longer needing meat cutters, due to its shift to sell pre-cut and pre-packaged meats.  See September 2015 Board Hearing Transcript at p.10.  He further testified that the use of computers to assign tasks to associates caused him a great deal of stress and anxiety.  He experienced stress from the pressures placed on associates, and resigned when he was eligible for retirement.    

There are other indicators of a difficulty in adapting to stressful circumstances.  For instance, it was expressed by his daughter that his grandson has to visit with him in small doses to avoid irritating him.  Specifically, if her son is loud, the noise will bother the Veteran and gets under his skin easily.  See Hearing Transcript at p.6.

He oftentimes regresses after sudden, loud noises, particularly if there is a loud bang or explosion, be it in person or on television.  See Letter from Veteran's Ex-Wife, and August 2013 VA Examination Report.

Finally, the evidence shows an inability to establish and maintain effective relationships.  At the time of his September 2010 VA examination, he reported being "scared to death" of becoming involved in a relationship, after experiencing two failed marriages.  His LCSW noted that he continues to struggle with difficulty trusting and relating to others and is emotionally detached.  See April 2012 LCSW Letter.  It is further evidenced in the record that he has extreme suspiciousness and self-isolates.  A May 2011 Vet Center treatment record notes that he reported difficulty with his relationships and feels somewhat trapped in them.  At the time of his August 2013 VA examination, it was opined that he has an inability to establish and maintain effective relationships.  At his Board hearing in September 2015, his daughter expressed that he has become a loner and recluse since he has gotten older.  She went on to explain that his relationships with his previous wives failed because he internalizes everything, including his emotions and experiences relating to his service in Vietnam.  In a September 2015 statement provided by his second wife, it was explained that for a long period of time, the Veteran would not discuss his experience in service, and when he did, he spoke with his head down, fiddling with his wedding ring, "almost as if he was afraid to look up."  She further explained that he did not start talking about his experience until the last few years of their marriage.

Importantly, a VA examiner in June 2016 explicitly indicated that the Veteran's symptoms cause significant distress or impairment in social, occupational, or other important areas of functioning.  It is further reported that he has difficulty in establishing and maintaining effective work and social relationships.  At the time of this examination, he reported having several friends, one of whom died by suicide one year prior, and many family members, including 5 children, 6 grandchildren, and several siblings with whom he remains in close contact.  He also reported sometimes visiting the home of a family member for dinner and occasionally seeing a friend for lunch.

However, despite these reported relationships, he also endorsed having lingering feelings of anger over things that occurred during the war, and expressed a tendency to isolate.  He feels disconnected and cut off from others, including family, and indicated that despite attending family events, he "feels like he has suffered from them."  See June 2016 VA Examination Report at p.9.  He reported feeling emotionally numb.

Following a review of the relevant evidence of record for the entire period on appeal, which includes VA treatment records, Vet Center treatment records, and September 2010, August 2013, and June 2016 VA examination reports, the Board finds that the Veteran's symptoms more nearly approximate a disability rating of 70 percent.

The Veteran experiences frequent panic attacks and daily depression which has caused him to isolate himself.  He an exaggerated startle response such that someone touching, approaching, or awakening him unexpectedly will oftentimes cause him to respond by swinging his arms violently or attempt to attack the individual.  In the presence of triggers, the Veteran experiences psychological distress or reactions that cause hypervigilance or retreating and avoidance.  He has difficulty adapting to stressful circumstances, in part, because he gets highly irritable and paranoid around people of Asian descent.  

GAF scores assigned during the appeal period also support an evaluation of 70 percent since a September 2012 and August 2013 examination report note a score of 45, which indicates either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  Although an earlier GAF score was 62 (April 2012), indicating some mild symptoms or some difficulty in social, occupational, or school functioning the Veteran's PTSD symptoms as summarized above are more most consistent with a 70 percent rating when reconciling all of the evidence into a consistent whole.  See 38 C.F.R. §4.7; Sellars v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (the Board does not err in determining that the criteria for a higher rating have not been met when taking all medical evidence into account, rather than allowing GAF scores alone to determine a rating for PTSD under DC 9411).  

The 70 percent disability level is factually ascertainable throughout the period on appeal.  The next higher disability level of 100 percent is not more nearly approximated as the Veteran's presentation does not include such symptoms as; gross impairment in thought processes, persistent delusions, danger of hurting himself or others, intermittent inability perform activities of daily living, disorientation to time and place.  

After reviewing the relevant evidence of record, the Board finds that the Veteran's PTSD symptoms have been manifested at the 70 percent disability level throughout the appeal.  See 38 C.F.R. §4.7.  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §3.102, 4.3.

(B) Entitlement to TDIU

With respect to the Veteran's claim for a total disability rating based on individual unemployability (TDIU), the Board finds that benefit is warranted.  

Here, the Veteran is service connected for PTSD rated as 70 percent disabling by this decision; right elbow osteoarthritis with status-post arthroscopic synovectomy and residual scar tissue, rated at 20 percent; and residuals of gunshot wound, right elbow, muscle group VIII injury, rated at 20 percent.  His combined evaluation is 80 percent.  

The evidence of record demonstrates that the Veteran has not worked full time since retiring from his position at Walmart in July 2010.  As indicated in his September 2015 Board hearing testimony, he experienced difficulty working in environments with people of Asian descent.  This difficulty was manifested by increased anxiety and irritability.  A September 2012 VA treatment record notes that he became so bothered by hearing the native Vietnamese language spoken, while at work, that he would ask other associates to wait on individuals of Asian descent if they requested his help.  His June 2016 VA examiner opined that he is capable of completing simple tasks in a loosely supervised environment, but that he requires restricted environments where there is limited contact with the general public in order to function appropriately.  It is further opined that he would not be able to work around Asian-Americans or Vietnamese-Americans due to the triggering aspect of the native language which increases his anxiety.  

The Board recognizes that the Veteran is currently working approximately 16 hours per week teaching others how to cut wild game, and indicated he does this "a little bit at a time as much as (he) can."  See Hearing testimony at p.10; June 2016 VA examination report.  He also reported mowing lawns for income and that, due to the stressful environment at Walmart, he left his job before he could really afford to.  See September 2012 VA treatment record.  The Veteran's post Walmart employment does not appear to be substantially gainful.  Given the impairment produced by his PTSD, together with his gunshot wound residuals, it appears that the Veteran would not be capable of more than marginal employment in any type of work setting, whether physical or sedentary.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 72 (2016).

Thus, the Board will resolve reasonable doubt in the Veteran's favor and find that he has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  As such, a TDIU is granted for this appeal period.


ORDER

Subject to the laws and regulations governing the payment of monetary awards entitlement to an initial rating of 70 percent for PTSD, is granted.

Subject to the laws and regulations governing the payment of monetary awards, entitlement to a total disability rating due to individual unemployability is granted.  



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


